Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kennith Fields on 01/20/2021.
Regarding claim 1 line 5, after ‘stated state is’ replace “possible, based” with ---possible based---
Regarding claim 1 starting on line 6, delete after ‘angle’ delete “, and outputs an instruction signal if the processor determines that starting to assist the user in the standing up motion is possible”
Regarding claim 1 starting on line 9, add ---wherein the processor outputs an instruction signal if the processor determines that starting to assist the user in the standing-up motion is possible, wherein the first sensor continues to measure the muscle potential of the lower leg of the user and the second sensor continues to measure the knee angle of the user if the processor determines that starting to assist the user in the standing-up motion is not possible, and---
Regarding claim 7 line 5, after ‘stated state is’ replace “possible, based” with ---possible based---
Regarding claim 7 starting on line 6, delete after ‘angle’ delete “, and outputs an instruction signal if the processor determines that starting to assist the user in the standing up motion is possible”
Regarding claim 7 starting on line 9, add ---wherein the processor outputs an instruction signal if the processor determines that starting to assist the user in the standing-up motion is possible, wherein the first sensor continues to measure the muscle potential of the lower leg of the user and the second sensor continues to measure the knee angle of the user if the processor determines that starting to assist the user in the standing-up motion is not possible, and---
Regarding claim 7 line 9, replace “an assistance mechanism that starts” with ---wherein the assistance mechanism starts---
Regarding claim 14 line 5, after ‘stated state is’ replace “possible, based” with ---possible based---
Regarding claim 14 starting on line 6, delete after ‘angle’ delete “, and outputs an instruction signal if the processor determines that starting to assist the user in the standing up motion is possible”
Regarding claim 14 after line 8, add ---wherein the processor outputs an instruction signal if the processor determines that starting to assist the user in the standing-up motion is possible, and wherein the first sensor continues to measure the muscle potential of the lower leg of the user and the second sensor continues to measure the knee angle of the user if the processor determines that starting to assist the user in the standing-up motion is not possible.---
Regarding claim 15 line 5, after ‘stated state is’ replace “possible, based” with ---possible based---
Regarding claim 15 after line 8, add ---wherein the muscle potential of the lower leg of the user and the knee angle of the user continue to be measured if starting to assist the user in the standing-up motion is determined to not be possible.
Regarding claim 16 line 5, after ‘stated state is’ replace “possible, based” with ---possible based---
Regarding claim 16 after line 10, add ---wherein the muscle potential of the lower leg of the user and the knee angle of the user continue to be measured if starting to assist the user in the standing-up motion is determined to not be possible.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding Independent claims 1, 7, 14, 15, and 16, Sankai (US Pub No.: 2010/0271051) with other references like Gunura (US Pub No.: 2018/0304456), Nagasaka (US Pub No.: 2014/0221894), and Nakashima (US Patent No.: 8,690,801) are seen to be the best references to teach what is presented in these claims.  However, said references do not teach an instance wherein the processor outputs an instruction signal if the processor determines that starting to assist the user in the standing-up motion is possible, wherein the first sensor continues to measure the muscle potential of the lower leg of the user and the second sensor continues to measure the knee angle of the user if the processor determines that starting to assist the user in the standing-up motion is not possible.  As per the interview conducted on December 17th, 2020, it was stated that Sankai does not explicitly disclose a determination by the control device that that the user of the device can stand up.  However, it was also stated in said interview that more details on said determination was needed in the independent claims to fully overcome Sankai.  These amendments were then presented at a later date and were included in the claims via an examiner’s amendment.   In view of these amendments, Sankai along with other exoskeleton devices that detail a standing up motion such as Gunura, Nagasaka, and Nakashima were not seen to determine whether or not a standing up motion was possible for a user or detail what 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/SUBA GANESAN/Primary Examiner, Art Unit 3774